MEMORANDUM **
Shane Randy Watson appeals the district court’s imposition of a 151-month sentence following his guilty plea to bank robbery under 18 U.S.C. § 2113(a). He also appeals the district court’s order that the sentence run consecutively to a separate 24-month sentence for a supervised release violation. He claims that his sentence is unreasonable in light of his medical condition and the Bureau of Prisons’ refusal to provide appropriate medical treatment. He also argues that imposition of consecutive sentences in effect double-counts his criminal history, which is already taken into account by his classification as a career offender. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
We review the district court’s sentencing determination for unreasonableness. Rita v. United States, — U.S.-, 127 S.Ct. 2456, 2459, 168 L.Ed.2d 203 (2007) (citing United States v. Booker, 543 U.S. 220, 261-63, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)); United States v. Cantrell, 433 F.3d 1269, 1278 (9th Cir.2006). The district court properly calculated the guideline range and appropriately treated the sentencing guidelines as advisory. Booker, 543 U.S. at 245-16, 125 S.Ct. 738. The district court sentenced within the guidelines after considering Watson’s arguments for downward departure, including his health, and considering the factors set forth in 18 U.S.C. § 3553(a). Rita, 127 S.Ct. at 2469. The sentence imposed was not unreasonable nor was it unreasonable to run the sentence consecutively to the supervised release sentence in light of Watson’s prior record.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.